Case 3:16-cv-01436-MMH-PDB Document 259 Filed 09/09/21 Page 1 of 29 PageID 1547




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION

  AKEEM MUHAMMAD,

                        Plaintiff,

  v.                                                   Case No. 3:16-cv-1436-MMH-PDB

  JULIE JONES, et al.,

                   Defendants.
  _____________________________

                                            ORDER

         I.     Status1

         Plaintiff Akeem Muhammad, an inmate of the Florida penal system, is

  proceeding on a pro se Second Amended Civil Rights Complaint (Doc. 67; SAC)

  against Mark Inch, Secretary of the Florida Department of Corrections (FDOC)

  in his official capacity;2 Julie Jones, former Secretary of the FDOC in her

  individual capacity; Thomas Reimers, Director of Health Services for the

  FDOC in his individual and official capacities; and Olugbenga Ogunsanwo,

  former Director of Medical and Mental Health Services for the FDOC in his

  individual capacity. Muhammad claims that Defendants have been


  1For all documents filed in this case, the Court cites to the page numbers as assigned by the
  Court’s Electronic Case Filing System.
  2At Defendants’ request, the Court substituted Inch, in his official capacity, for Jones, in her
  official capacity, as the Secretary of the FDOC. See Order (Doc. 116).
Case 3:16-cv-01436-MMH-PDB Document 259 Filed 09/09/21 Page 2 of 29 PageID 1548




  deliberately indifferent to his serious psychiatric needs with respect to his

  paraphilic disorder.

        Before the Court is Defendants’ Motion for Summary Judgment (Doc.

  219; Motion). As an exhibit, Defendants filed under seal the Expert Witness

  Report of Rajiv Loungani, MD, MPH (Doc. 219-1; Loungani Report3). The Court

  previously advised Muhammad of the provisions of Federal Rule of Civil

  Procedure (Rule(s)) 56 and provided him with an opportunity to file a response.

  See Order (Doc. 11); Summary Judgment Notice (Doc. 220). Muhammad filed

  a Response (Doc. 254; Response) with several exhibits, some of which he filed

  under seal (Docs. 254-1 to 254-23, S-258). The Motion is ripe for review.

        II.    Muhammad’s Allegations

        In the SAC, Muhammad alleges that Ogunsanwo and Reimers adopted

  and enforced “a statewide blanket ban on hormone therapy for psychiatric

  disorders”; Jones/Inch approved and refused to abolish the “blanket ban”; and

  Reimers and Jones/Inch intentionally refused to allow a qualified psychologist

  or psychiatrist to evaluate, diagnose, and treat Muhammad for paraphilic




  3Muhammad also filed a copy of the Loungani Report. See Doc. S-258 at 102-11. Muhammad
  included an addendum completed by Dr. Loungani that corrects a scrivener’s error with
  respect to the date of the evaluation. See id. at 111. Dr. Loungani evaluated Muhammad on
  February 28, 2020, not February 28, 2019. See id.

                                             2
Case 3:16-cv-01436-MMH-PDB Document 259 Filed 09/09/21 Page 3 of 29 PageID 1549




  disorder.4 SAC at 3. He argues that only specially trained psychologists and

  psychiatrists can diagnose patients with paraphilic disorder; and that this “ban

  effectively deters prison health staff statewide from hiring psychologists and

  psychiatrists who are specially qualified” and “[b]ecause of the ban, since at

  least 2013, there have been minimal prison psychologists and/or psychiatrists

  statewide who are specially qualified to evaluate patients . . . and none of them

  have been employed at [Union Correctional Institution (UCI)].” Id. at 7, 9.

  Muhammad also alleges that “[h]ormone therapy in the form of antiandrogen

  agents is generally the only psychiatrically recognized, accepted, necessary,

  and effective treatment for paraphilic disorder.” Id. at 7. According to

  Muhammad, however, due to the “ban,” prison staff will not diagnose an

  inmate with paraphilic disorder “because they will be unable to provide the

  inmate with the antiandrogen therapy that is clinically determined to be

  psychiatrically necessary for the inmate’s paraphilic disorder.” Id. at 9.

         Muhammad alleges that from 2014 to at least November 14, 2016, he

  “repeatedly reported his untreated paraphilic disorder to UCI medical and




  4 The evaluation and treatment of Muhammad’s condition has been evolving since he filed
  this case. Muhammad acknowledges that “[i]n 2018 and 2019, Defendants allowed [him] to
  be diagnosed with paraphilic disorder, but continue to deny [him] the standard of medical
  care for paraphilic disorders.” Doc. 208-1 at 1; see Doc. S-258 at 54-55 (treatment note dated
  August 8, 2017, assessing Muhammad with paraphilia), 73 (record dated January 11, 2019,
  noting “new diagnosis added” of “unspec[ified] Paraphilia”), 74-86 (2019 evaluation).

                                                3
Case 3:16-cv-01436-MMH-PDB Document 259 Filed 09/09/21 Page 4 of 29 PageID 1550




  mental health staff,” and “repeatedly requested those staff to evaluate him for

  paraphilic disorder, to diagnose him with paraphilic disorder, and to provide

  him with psychiatrically recognized, accepted and necessary treatment or

  antiandrogen therapy for his untreated paraphilic disorder.” Id. at 10.

  Muhammad contends that UCI medical and mental health staff “clinically

  determined that [Muhammad] had and continued to have a serious psychiatric

  need to be evaluated,” diagnosed, and treated for paraphilic disorder, but “the

  ban prevented or effectively prevented UCI medical and mental health staff

  from” doing so. Id. As relief, Muhammad seeks “a permanent injunction

  against [Inch] as deemed fit by the Court”; “a declaratory judgment against

  Reimers as deemed fit by the Court”; monetary damages against Jones,

  Ogunsanwo, and Reimers in their individual capacities; and any other relief to

  which he is entitled. Id. at 13 (some capitalization omitted).

        III.   Summary Judgment Standard

        Under Rule 56, “[t]he court shall grant summary judgment if the movant

  shows that there is no genuine dispute as to any material fact and the movant

  is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The record to

  be considered on a motion for summary judgment may include “depositions,

  documents, electronically stored information, affidavits or declarations,

  stipulations (including those made for purposes of the motion only),


                                          4
Case 3:16-cv-01436-MMH-PDB Document 259 Filed 09/09/21 Page 5 of 29 PageID 1551




  admissions, interrogatory answers, or other materials.” Fed. R. Civ. P.

  56(c)(1)(A).5 An issue is genuine when the evidence is such that a reasonable

  jury could return a verdict in favor of the non-moving party. Mize v. Jefferson

  City Bd. of Educ., 93 F.3d 739, 742 (11th Cir. 1996) (quoting Hairston v.

  Gainesville Sun Publ’g Co., 9 F.3d 913, 919 (11th Cir. 1993)). “[A] mere scintilla

  of evidence in support of the non-moving party’s position is insufficient to

  defeat a motion for summary judgment.” Kesinger ex rel. Estate of Kesinger v.

  Herrington, 381 F.3d 1243, 1247 (11th Cir. 2004) (citing Anderson v. Liberty

  Lobby, Inc., 477 U.S. 242, 252 (1986)).

         The party seeking summary judgment bears the initial burden of

  demonstrating to the court, by reference to the record, that there are no

  genuine issues of material fact to be determined at trial. See Clark v. Coats &

  Clark, Inc., 929 F.2d 604, 608 (11th Cir. 1991). “When a moving party has

  discharged its burden, the non-moving party must then go beyond the



  5 Rule 56 was revised in 2010 “to improve the procedures for presenting and deciding
  summary-judgment motions.” Rule 56 advisory committee’s note 2010 Amends.
                The standard for granting summary judgment remains
                unchanged. The language of subdivision (a) continues to require
                that there be no genuine dispute as to any material fact and that
                the movant be entitled to judgment as a matter of law. The
                amendments will not affect continuing development of the
                decisional law construing and applying these phrases.
  Id. “[A]lthough the interpretations in the advisory committee[’s] notes are not binding, they
  are highly persuasive.” Campbell v. Shinseki, 546 F. App’x 874, 879 n.3 (11th Cir. 2013).
  Thus, case law construing the former Rule 56 standard of review remains viable.

                                               5
Case 3:16-cv-01436-MMH-PDB Document 259 Filed 09/09/21 Page 6 of 29 PageID 1552




  pleadings, and by its own affidavits, or by depositions, answers to

  interrogatories, and admissions on file, designate specific facts showing that

  there is a genuine issue for trial.” Jeffery v. Sarasota White Sox, Inc., 64 F.3d

  590, 593-94 (11th Cir. 1995) (internal citations and quotation marks omitted).

  Substantive law determines the materiality of facts, and “[o]nly disputes over

  facts that might affect the outcome of the suit under the governing law will

  properly preclude the entry of summary judgment.” Anderson, 477 U.S. at 248.

  In determining whether summary judgment is appropriate, a court “must view

  all evidence and make all reasonable inferences in favor of the party opposing

  summary judgment.” Haves v. City of Miami, 52 F.3d 918, 921 (11th Cir. 1995)

  (citing Dibrell Bros. Int’l, S.A. v. Banca Nazionale Del Lavoro, 38 F.3d 1571,

  1578 (11th Cir. 1994)). “Summary judgment is improper, however, if the

  evidence is such that a reasonable jury could return a verdict for the

  nonmoving party.” Guevara v. NCL (Bahamas) Ltd., 920 F.3d 710, 720 (11th

  Cir. 2019) (quotation marks and citation omitted).

        IV.   Parties’ Positions

        Defendants argue that even assuming Muhammad can satisfy the

  objective prong of a deliberate indifference claim, “he is unable to satisfy the

  subjective prong” because he cannot show that Defendants’ actions amounted

  to deliberate indifference. Motion at 9. Defendants rely on Dr. Loungani’s


                                          6
Case 3:16-cv-01436-MMH-PDB Document 259 Filed 09/09/21 Page 7 of 29 PageID 1553




  Report, arguing that there is “nothing in Dr. Loungani’s [R]eport to suggest

  that the Defendants’ conduct amounted to medical treatment that is grossly

  incompetent, inadequate, or excessive as to shock the conscience.” Id. at 11.

  Defendants further assert that Muhammad has not shown a physical injury,

  and thus he is not entitled to compensatory or punitive damages. See id. at 12-

  15.

        In his Response, Muhammad contends that Defendants have

  misconstrued Dr. Loungani’s Report. See Response at 12. He recognizes that

  Dr. Loungani opined that the FDOC followed the standard of care for the initial

  treatment protocol of his paraphilia; however, Muhammad emphasizes that

  Dr. Loungani further found that the initial protocol failed and he recommended

  that Defendants consider proceeding to the next step and provide further

  treatment. See id. at 12-13. Muhammad also argues that “Defendants’ blanket

  ban . . . prohibits, precludes and prevents medical and psychiatric providers

  from providing medically necessary antiandrogen treatment for [his]

  paraphilic disorder,” and that “Defendants intentionally denied clinical

  requests for authorization to treat [Muhammad’s] paraphilic disorder with

  medically necessary antiandrogen treatment.” Id. at 14, 17. Finally, as to his

  requested monetary relief, he cites to a recent Eleventh Circuit opinion that

  was decided after Defendants filed the Motion and contends that he may


                                         7
Case 3:16-cv-01436-MMH-PDB Document 259 Filed 09/09/21 Page 8 of 29 PageID 1554




  recover punitive damages without showing a physical injury. Id. at 18.

  Regardless, he asserts that he has shown a physical injury. Id. Accordingly,

  Muhammad requests the Court deny Defendants’ Motion. Id. at 18-19.

        V.     Analysis6

        “To set out a claim for deliberate indifference to medical need, [the

  plaintiff] must make three showings: (1) he had a serious medical need; (2) the

  [defendant] w[as] deliberately indifferent to that need; and (3) the

  [defendant’s] deliberate indifference and [the plaintiff’s] injury were causally

  related. Hinson v. Bias, 927 F.3d 1103, 1121 (11th Cir. 2019); see Nam Dang

  by & through Vina Dang v. Sheriff, Seminole Cnty. Fla., 871 F.3d 1272, 1279

  (11th Cir. 2017) (“To prevail on [a] § 1983 claim for inadequate medical

  treatment, [the plaintiff] must show (1) a serious medical need; (2) the health

  care providers’ deliberate indifference to that need; and (3) causation between

  the health care providers’ indifference and [the plaintiff’s] injury.”).7

               A serious medical need is one that has been diagnosed
               by a physician as mandating treatment or one that is
               so obvious that even a lay person would easily
               recognize the necessity for a doctor’s attention. In the
               alternative, a serious medical need is determined by

  6 For purposes of summary judgment, the Court views the evidence and all reasonable
  inferences therefrom in the light most favorable to the non-moving party. Thus, the facts
  described in the Court’s analysis may differ from those that ultimately can be proved.
  7The Eleventh Circuit “has acknowledged that the deliberate indifference standard also
  applies to inmates’ psychiatric or mental health needs.” Harris v. Thigpen, 941 F.2d 1495,
  1505 (11th Cir. 1991) (citation omitted).

                                              8
Case 3:16-cv-01436-MMH-PDB Document 259 Filed 09/09/21 Page 9 of 29 PageID 1555




              whether a delay in treating the need worsens the
              condition. In either case, the medical need must be
              one that, if left unattended, poses a substantial risk
              of serious harm.

  Mann v. Taser Int’l, Inc., 588 F.3d 1291, 1307 (11th Cir. 2009) (quotations and

  citation omitted); see Patel v. Lanier Cnty. Ga., 969 F.3d 1173, 1188 (11th Cir.

  2020).

        A claim of deliberate indifference to a serious medical need requires

  “three components: (1) subjective knowledge of a risk of serious harm; (2)

  disregard of that risk; (3) by conduct that is more than mere negligence.”

  Farrow v. West, 320 F.3d 1235, 1245 (11th Cir. 2003) (citations omitted); see

  Patel, 969 F.3d at 1188-89 & n.10 (recognizing “a tension within [Eleventh

  Circuit] precedent regarding the minimum standard for culpability under the

  deliberate-indifference standard,” as some cases have used “more than gross

  negligence” while others have used “more than mere negligence”; finding,

  however, that it may be “a distinction without a difference” because “no matter

  how serious the negligence, conduct that can’t fairly be characterized as

  reckless won’t meet the Supreme Court’s standard” (citations omitted)).

  “Subjective knowledge of the risk requires that the defendant be ‘aware of facts

  from which the inference could be drawn that a substantial risk of serious

  harm exists, and he must also draw the inference.’” Dang, 871 F.3d at 1280


                                         9
Case 3:16-cv-01436-MMH-PDB Document 259 Filed 09/09/21 Page 10 of 29 PageID 1556




  (quoting Caldwell v. Warden, FCI Talladega, 748 F.3d 1090, 1099-1100 (11th

  Cir. 2014)).

                 An official disregards a serious risk by more than
                 mere negligence “when he [or she] knows that an
                 inmate is in serious need of medical care, but he [or
                 she] fails or refuses to obtain medical treatment for
                 the inmate.” Lancaster v. Monroe Cnty., Ala., 116
                 F.3d 1419, 1425 (11th Cir. 1997), overruled on other
                 grounds by LeFrere v. Quezada, 588 F.3d 1317, 1318
                 (11th Cir. 2009). Even when medical care is
                 ultimately provided, a prison official may nonetheless
                 act with deliberate indifference by delaying the
                 treatment of serious medical needs. See Harris v.
                 Coweta Cnty., 21 F.3d 388, 393-94 (11th Cir. 1994)
                 (citing Brown v. Hughes, 894 F.2d 1533, 1537-39
                 (11th Cir. 1990)).[8] Further, “medical care which is
                 so cursory as to amount to no treatment at all may
                 amount to deliberate indifference.” Mandel v. Doe,
                 888 F.2d 783, 789 (11th Cir. 1989) (citations omitted).
                 However,      medical     treatment     violates   the
                 Constitution only when it is “so grossly incompetent,
                 inadequate, or excessive as to shock the conscience or
                 to be intolerable to fundamental fairness.” Rogers v.
                 Evans, 792 F.2d 1052, 1058 (11th Cir. 1986) (citation
                 omitted).




  8“Even where medical care is ultimately provided, a prison official may nonetheless act with
  deliberate indifference by delaying the treatment of serious medical needs, even for a period
  of hours, though the reason for the delay and the nature of the medical need is relevant in
  determining what type of delay is constitutionally intolerable.” McElligott v. Foley, 182 F.3d
  1248, 1255 (11th Cir. 1999) (citation omitted). However, “[i]t is also true that when a prison
  inmate has received medical care, courts hesitate to find an Eighth Amendment violation.”
  Waldrop v. Evans, 871 F.2d 1030, 1035 (11th Cir. 1989) (citing Hamm v. DeKalb Cnty., 774
  F.2d 1567, 1575 (11th Cir. 1985)); see Boone v. Gaxiola, 665 F. App’x 772, 774 (11th Cir.
  2016).

                                               10
Case 3:16-cv-01436-MMH-PDB Document 259 Filed 09/09/21 Page 11 of 29 PageID 1557




  Dang, 871 F.3d at 1280 (some internal citations modified). “‘[I]mputed or

  collective knowledge cannot serve as the basis for a claim of deliberate

  indifference. Each individual defendant must be judged separately and on the

  basis of what that person kn[ew].’” Id. (quoting Burnette v. Taylor, 533 F.3d

  1325, 1331 (11th Cir. 2008)).

        Defendants rely on Dr. Loungani’s Report which includes the following

  assessment and recommendations:

                     Inmate appears to in fact have paraphilic
              disorders – both coercive and pedophilic disorders.
                     -Standard of Care appears to have been
              followed for initial medication treatment algorithm
              steps: Selective serotonin reuptake inhibitors (SSRIs)
              and        neuroleptics/antipsychotic       medications
              attempted.
                     -Consider raising Zoloft (sertraline) dose to as
              high as 300mg if tolerated, cross-titrate back to Prozac
              (fluoxetine, which has evidence in the literature for
              treating paraphilic coercive disorder), or to an
              alternative    antidepressant       such    as    Luvox
              (fluvoxamine),      Anafranil     (clomipramine),     or
              Norpramin (desipramine), or neuroleptic such as
              Abilify (aripiprazole) or Rexult (brexpiprazole), for
              Obsessive-Compulsive Disorder and Paraphilic
              disorders.
                     -ReVia (naltrexone), Remeron (mirtazapine),
              antipsychotics (e.g. fluphenazine), mood stabilizers
              (e.g. Lithium carbonate, carbamazepine, topiramate)
              also have been used sporadically in various studies,
              with low level of efficacy shown.
                     -Consider proceeding to next step(s) in
              treatment algorithm of paraphilias: add anti-androgen
              to SSRI, such as Medroxyprogesterone acetate


                                         11
Case 3:16-cv-01436-MMH-PDB Document 259 Filed 09/09/21 Page 12 of 29 PageID 1558




                  (MPA),[9] Cyproterone acetate (CPA), GnRH
                  analogues       (e.g.     Triptorelin,    Leuprorelin,
                  Gosrelin), all of which have been found to reduce sex
                  drive, deviant sexual behavior and fantasies in males
                  as early as within weeks; Depo-Prover[a], given lack of
                  effectiveness with antidepressants and neuroleptics
                  attempted thus far, plus moderate risk of sexual
                  violence toward female staff/guards.
                         -Psychotherapy       –   supportive,   cognitive-
                  behavioral,             insight-oriented/psychodynamic,
                  mindfulness-based, empathy training, sexual impulse
                  control training, relapse prevention, biofeedback,
                  motivational interviewing.
                         Continue Psychoeducation to help inmate
                  understand links between his cognitions, feelings,
                  physiological responses, and actions; distraction
                  techniques and other coping skills when overwhelmed.
                         -Assign male treatment providers (prescribers
                  and therapist) if possible, and limit exposure to female
                  staff and guards. This is both for inmate’s benefit, as
                  well as for the staff’s safety.
                         -Monitor Suicidal Ideation/Intent/Plan and
                  Sexual risk of acting out with female staff and guards.
                         -Tests: Psychiatric labs to rule out psychiatric
                  symptoms due to general medical conditions. MRI
                  Brain with and without contrast to evaluate for
                  neurological lesions, given history of at least three
                  head injuries with loss of consciousness.
                         -Bilateral orchidectomy (surgical castration) is a
                  last resort for serial sex offenders, after all
                  alternative[s] and less invasive treatment utilized, if
                  legal in the state of Florida under such conditions.

  Loungani Report at 9-10 (emphasis in original).




  9   “Medroxyprogesterone Acetate is the generic name of Depo-Provera.” Doc. 254-14 at 6.

                                                12
Case 3:16-cv-01436-MMH-PDB Document 259 Filed 09/09/21 Page 13 of 29 PageID 1559




        Defendants assume for purposes of their Motion that Muhammad has a

  serious medical need, thus satisfying the objective component of a deliberate

  indifference claim. See Motion at 9. As to the subjective component,

  Defendants rely on Dr. Loungani’s Report and assert that they “did nothing

  wrong.” Id. at 11. According to Defendants, while Muhammad avers in his SAC

  “that hormone therapy or anti-androgen therapy is the only psychiatrically

  recognized treatment for paraphilic disorders,” Dr. Loungani opined that there

  are various other treatment options. Id. at 10 (emphasis in original).

  Defendants assert that although Dr. Loungani “listed supplemental treatment

  options, including anti-androgen therapy,” Muhammad “is not entitled to the

  best, most expensive treatment available.” Id. at 11. They conclude that

  Muhammad “is merely upset that the Defendants are not provid[ing] the

  treatment he wants.” Id.

        Muhammad argues that “Defendants’ blanket ban that prohibits,

  precludes and prevents medical and psychiatric providers from providing

  medically necessary antiandrogen treatment for [Muhammad’s] paraphilic

  disorder” results in deliberate indifference to his serious psychiatric needs.

  Response at 14; see also SAC at 3. He relies, in part, on the Eleventh Circuit’s




                                         13
Case 3:16-cv-01436-MMH-PDB Document 259 Filed 09/09/21 Page 14 of 29 PageID 1560




  decision in Keohane v. Fla. Dep’t of Corr., 952 F.3d 1257 (11th Cir. 2020).10 In

  Keohane, a transgender female inmate sued the Secretary of the FDOC

  asserting, in relevant part, that the FDOC’s refusal to accommodate her social-

  transitioning requests violated her Eighth Amendment rights. Like here, the

  dispute centered on the subjective component. Id. at 1273-74. The Eleventh

  Circuit found no Eighth Amendment violation for two main reasons: (1) “the

  testifying medical professionals were—and remain—divided over whether

  social transitioning is medically necessary to [the plaintiff’s] gender-dysphoria

  treatment” and (2) the FDOC “denied [the plaintiff’s] social-transitioning-

  related requests, at least in part, on the ground that they presented serious

  security concerns.” Id. at 1274-75. Relevant to this Court’s consideration of

  Muhammad’s claim, the Eleventh Circuit reasoned:

                     At worst, then, this is a situation where medical
               professionals disagree as to the proper course of
               treatment for [the plaintiff’s] gender dysphoria, and
               it’s well established that “a simple difference in
               medical opinion between the prison’s medical staff and
               the inmate as to the latter’s diagnosis or course of
               treatment [cannot] support a claim of cruel and
               unusual punishment.” Harris v. Thigpen, 941 F.2d
               1495, 1505 (11th Cir. 1991); Waldrop v. Evans, 871
               F.2d 1030, 1033 (11th Cir. 1989); accord, e.g., Lamb v.
               Norwood, 899 F.3d 1159, 1163 (10th Cir. 2018)
               (holding that “disagreement alone” does not constitute

  10The appeal came before the Eleventh Circuit after a bench trial in the United States
  District Court for the Northern District of Florida. See Keohane v. Jones, 328 F. Supp. 3d
  1288 (N.D. Fla. 2018), vacated sub nom. Keohane, 952 F.3d at 1257.

                                             14
Case 3:16-cv-01436-MMH-PDB Document 259 Filed 09/09/21 Page 15 of 29 PageID 1561




              deliberate indifference); Kosilek v. Spencer, 774 F.3d
              63, 90 (1st Cir. 2014) (“The law is clear that where two
              alternative courses of medical treatment exist, and
              both alleviate negative effects within the boundaries
              of modern medicine, it is not the place of our court to
              second guess medical judgments or to require that the
              [F]DOC adopt the more compassionate of two
              adequate options.” (quotation omitted)). Put simply,
              when the medical community can’t agree on the
              appropriate course of care, there is simply no legal
              basis for concluding that the treatment provided is “so
              grossly incompetent, inadequate, or excessive as to
              shock the conscience or to be intolerable to
              fundamental fairness.” Harris, 941 F.2d at 1505
              (quotation omitted). Here, therefore, implementing
              the course of treatment recommended by [the
              plaintiff’s] FD[O]C medical team, and seconded by a
              number of other medical professionals, isn’t “so
              unconscionable as to fall below society’s minimum
              standards of decency”—and thus violative of the
              Eighth Amendment—merely because it conflicts with
              the opinion of [the plaintiff’s] retained expert. Kosilek,
              774 F.3d at 96.

  Keohane, 952 F.3d at 1274-75 (internal citations modified and footnotes

  omitted).

        Here, in his Report, Dr. Loungani explicitly found that the FDOC

  followed the standard of care for the “initial medication treatment algorithm

  steps,” and he recommended considering the addition of an anti-androgen

  medication as one treatment option. However, Dr. Loungani did not find that

  anti-androgen therapy is the only treatment option. Indeed, Dr. Loungani also

  recommended certain medications, psychotherapy, psychoeducation, limiting


                                         15
Case 3:16-cv-01436-MMH-PDB Document 259 Filed 09/09/21 Page 16 of 29 PageID 1562




  contact with females, monitoring Muhammad’s suicidal ideation, and

  conducting certain tests. It follows that Dr. Loungani did not find that Depo-

  Provera or other anti-androgen therapy is medically necessary to treat

  Muhammad’s paraphilia. Thus, even assuming Defendants were responsible

  for a blanket ban on treating paraphilias with anti-androgen therapy, such

  therapy, at least according to Dr. Loungani, is not medically necessary to treat

  Muhammad’s condition. And Muhammad presents no evidence that anti-

  androgen therapy was the sole proper treatment for his paraphilia. Therefore,

  there exists no basis to hold Defendants liable under the Eighth Amendment.

           This is further confirmed by the evidence Muhammad submitted, which

  shows that there is no consensus among medical professionals that anti-

  androgen therapy is medically necessary for the treatment of Muhammad’s

  paraphilia. A summary of that evidence follows.

           On July 2, 2018, Defendant Reimers responded to Muhammad’s second

  set of interrogatories and advised that “[i]ndividual and/or group therapy is

  generally the accepted practice of treatment” for paraphilic disorders. Doc. 254-

  15 at 2-3.11 Defendant Reimers clarified that “the general course of treatment

  differs from patient to patient, and there is no single ‘cure’ that fits all

  individuals. Treatment must be tailored to the specific concerns of individual


  11   See Doc. 254-3 (Reimers’ curriculum vitae).

                                                 16
Case 3:16-cv-01436-MMH-PDB Document 259 Filed 09/09/21 Page 17 of 29 PageID 1563




  patients.” Id. at 3. He further advised that “Depo-Provera is not . . . indicated

  by the Food and Drug Administration as being used to treat paraphilic

  disorders. Additionally, [p]araphilic disorders is a category label not a specific

  diagnosis, therefore no treatment is specified for a category.” Id.; see also id. at

  4 (“Depo-Provera is not an indicated course of treatment to treat paraphilic

  disorders according to the FDA, and as a result, is not generally proscribed [sic]

  to treat such issues.”). Finally, Defendant Reimers declared that “[t]here is no

  blanket ban on Depo-Provera as it is part of FDOC’s formulary.” Id. at 4.12

        Also on July 2, 2018, Defendant Reimers responded to Muhammad’s first

  set of interrogatories that asked for a detailed explanation of Defendants

  Ogunsanwo, Reimers, and the FDOC’s policy or practice relating to the use of

  hormone treatment for psychiatric disorders such as paraphilic disorders and

  gender identity disorder. See Doc. 254-16 at 2. Defendant Reimers objected to

  the relevance of any information related to gender identity disorder, but

  otherwise responded:

               Health Services Bulletin [(HSB)] 15.05.03 describes
               the policies of the [FDOC] regarding treatment of
               paraphilic disorders. The Policy is summarized as the
               evaluation and referral process and general outline of
               treatment. However, the course of treatment is

  12One year prior, in June 2017, the FDOC had four medications on its formulary that the
  Generic Product Identifier system classified as anti-androgen: Bicalutamide, Enzalutamide,
  Flutamide, and Nilutamide. Doc. 254-20 at 3. The FDOC apparently added Depo-Provera
  sometime thereafter.

                                             17
Case 3:16-cv-01436-MMH-PDB Document 259 Filed 09/09/21 Page 18 of 29 PageID 1564




                ultimately to be determined by the treating doctor,
                and this policy acts a[s] guidelines in determining that
                course.

  Id. at 3; see Doc. 254-17 (HSB 15.05.03).

         Additionally, on several occasions in February and March 2019, A.

  McCaw, M.A., a psychology intern, under the supervision of T. Culbreath,

  Psy.D., a licensed psychologist, evaluated Muhammad at Zephyrhills

  Correctional Institution. See Doc. S-258 at 74-86. McCaw and Dr. Culbreath

  diagnosed Muhammad with unspecified paraphilic disorder, among other

  diagnoses. Id. at 83. The two made various treatment recommendations, such

  as housing Muhammad within the inpatient Transitional Care Unit, assigning

  male therapists if possible, obtaining a psychiatric consultation to consider

  restarting an SSRI in conjunction with medical staff to address any medical

  side effects, engaging in psychoeducation, and utilizing cognitive behavior

  interventions. See id. at 83, 85. They did not include any recommendation for

  anti-androgen therapy.

         Perhaps the best piece of evidence for Muhammad is an April 30, 2019

  order written by M. Thomas, APRN, prescribing medroxyprogesterone (Depo-

  Provera) for Muhammad. Id. at 88-89.13 On May 3, 2019, John P. Lay, Jr., M.D.,



  13 See also Doc. 254-10 at 3-4 (interrogatory responses by Dr. Nicole Knox, Psy.D., on behalf
  of Defendant Inch, dated April 23, 2019, stating: “Any consideration of prescribed medication
  would be contingent upon the results of the psychiatric evaluation. [Muhammad] has been
                                               18
Case 3:16-cv-01436-MMH-PDB Document 259 Filed 09/09/21 Page 19 of 29 PageID 1565




  approved the Drug Exception Request for medroxyprogesterone, id. at 90;

  however, a note written by APRN Thomas on May 14, 2019, reflects that the

  “order for Depo” was discontinued and that “this is a medication used for a

  DSM-5 diagnosis,” id. at 92.14

         On June 5, 2019, on behalf of Defendant Inch, Johnathan Greenfield,

  M.D., Associate Statewide Psychiatric Director for the FDOC/Centurion,

  averred that:

                There are no current psychiatrically recognized,
                accepted, and appropriate pharmacologic treatments
                of paraphilic disorders. The current psychiatrically
                recognized and accepted treatment of paraphilic
                disorders focuses on an overall comprehensive
                treatment involving psychotherapy and behavioral
                therapy and may involve pharmacologic interventions
                which attempt to address and ameliorate the
                symptoms associated with any risk of sexual violence
                due to paraphilic behaviors and impairment in
                functionality.


  approved for possible prescription of [D]epo-[P]rovera, and treatment would follow
  thereafter.”)
  14Muhammad blames Defendant Inch for the discontinuation of the Depo-Provera treatment,
  arguing that “Inch is not a medical professional and is not trained in the management of
  medical care.” Response at 18 (“[O]n 5-14-19, Inch ordered medical professionals to
  discontinue [Muhammad’s] treatment with Depo-Provera; (treatment that Inch approved on
  4-23-19).”). Muhammad, however, has not presented any evidence that Defendant Inch, who
  is sued in his official capacity only, was responsible for the decision to cancel the treatment
  order. In Muhammad’s Affidavit, he avers that Dr. H. Johnson and Dr. S. Boyce told him
  “that medical and mental health staff at [Zephyrhills Correctional Institution] didn’t have
  anything to do with Central Office – FD[O]C cancelling the approval to use Depo-Provera to
  treat [his] paraphilia.” Doc. S-258 at 16. Muhammad continued, “In Oct[ober] 2019, Dr.
  Thomas told me that Dr. Amaccuci [(the Regional Medical Director)] ordered her to
  discontinue [the] Depo-Provera on 5-14-19, and that she didn’t like or agree with that order.”
  Id.

                                                19
Case 3:16-cv-01436-MMH-PDB Document 259 Filed 09/09/21 Page 20 of 29 PageID 1566




  Doc. 254-14 at 4.

        On January 29, 2020, Psychiatric Nurse Practitioner A. Napoli

  evaluated Muhammad and noted that he reported “some improvement in

  symptoms however [he] continues to have issues with inappropriate and

  violent sexual ideations.” Doc. S-258 at 93. Napoli planned to “consider options

  for treatment of paraphilia.” Id. at 94. On March 4, 2020, Muhammad reported

  to Napoli that the “current dose of Zoloft [was] not helping with [his]

  paraphilia” and he requested an increased dose. Id. at 95. Napoli noted

  Muhammad’s “great concern about [his] inability to control [his] paraphilia

  symptoms,” and Napoli planned to “consult with Dr[s]. Greenfield [and]

  Pages.” Id. at 96. On May 12, 2020, Napoli noted: Muhammad “states that

  sexual/homicidal urges have been especially bothersome today which has him

  distressed. These thoughts are directed at all women present on the quad

  including this provider.” Id. at 97. She further indicated that Muhammad “does

  not participate in group therapy due to paraphilic urges. [Muhammad]

  currently undertaking legal remedy as medications requested for paraphilia

  have been denied.” Id. at 98.




                                         20
Case 3:16-cv-01436-MMH-PDB Document 259 Filed 09/09/21 Page 21 of 29 PageID 1567




            On March 2, 2021, Psychiatrist C. Lim evaluated Muhammad. Id. at 99-

  100.15 Dr. Lim noted that Muhammad reported he was “[b]etter [with] Prozac,”

  and he requested the same dose. Id. at 99. Dr. Lim wrote: “Lot of time spent on

  [Muhammad’s] demand for [D]epo[] Provera. This has been discussed several

  [times with] D[rs.] Greenfield [and] Taylor [and] Request Denied as

  discussed.”16 Id. at 100.

            In April 2021, Muhammad submitted an inmate request asking why Dr.

  Greenfield denied psychiatry’s repeated requests for approval to treat him with

  Depo-Provera. Id. at 101. The Director of Psychological Services at Suwannee

  Correctional Institution responded: “On 08/03/2020 you received a response

  from Dr. Greenfield[:] ‘All DERs [(Drug Exception Requests)] are determined

  in full compliance with the Florida DOC policies and procedures, using as

  guidelines the most currently approved edition of the Physician Desk

  Reference.’” Id. at 101.

            Muhammad also filed as exhibits several publications. See Docs. 254-8,

  254-9, 254-11, 254-12, 254-13. Notably, one of the publications authored in




  15   Some of Dr. Lim’s notes are illegible. See Doc. S-258 at 99-100.
  16In Muhammad’s Affidavit, he interprets this note as follows: “Depo-Provera . . . has been
  discussed several [times with] Dr. Greenfield [and] Dr. Taylor. [Our] Request [for Depo-
  Provera] denied. . . .” Doc. S-258 at 16-17.

                                                  21
Case 3:16-cv-01436-MMH-PDB Document 259 Filed 09/09/21 Page 22 of 29 PageID 1568




  2010 proposed an algorithm of pharmacological treatment for paraphilias. See

  Doc. 254-8. The algorithm consisted of the following six levels:

   LEVEL 1

    Aim: control of paraphiliac sexual      Psychotherapy (preferentially
     fantasies, compulsions and               cognitive behavioural therapy if
     behaviours without impact on             available (Level C), no level of
     conventional sexual activity and on      evidence for other forms of
     sexual desire                            psychotherapy)

   LEVEL 2

    Aim: control of paraphiliac sexual      SSRIs: increase the dosage at the
     fantasies, compulsions and               same level as prescribed in OCD
     behaviours with minor impact on          (e.g., fluoxetine 40-60 mg/day or
     conventional sexual activity and on      paroxetine 40 mg/day (Level C)
     sexual desire
    May be used in all mild cases
     (“hands off” paraphilias with low
     risk of sexual violence, i.e.
     exhibitionism without any risk of
     rape or paedophilia)
    No satisfactory results at level 1
   LEVEL 3

    Aim: control of paraphiliac sexual      Add a low dose antiandrogen (e.g.,
     fantasies, compulsions and               cyproterone acetate 50-100 mg/day)
     behaviours with a moderate               to SSRIs (Level D)
     reduction of conventional sexual
     activity and sexual desire
    ‘Hands on’ paraphilias with
     fondling but without penetration
    Paraphiliac sexual fantasies
     without sexual sadism
    No satisfactory results at level 2
     after 4-6 weeks of SSRIs at high
     dosages


                                           22
Case 3:16-cv-01436-MMH-PDB Document 259 Filed 09/09/21 Page 23 of 29 PageID 1569




   LEVEL 4

    Aim: control of paraphiliac sexual        First choice: full dosage of
     fantasies, compulsions and                 cyproterone acetate (CPA): oral,
     behaviours with a substantial              200-300 mg/day or i.m. 200-400 mg
     reduction of sexual activity and           once weekly or every 2 weeks; or
     desire                                     use medroxyprogesterone acetate:
    Moderate and high risk of sexual           50-300 mg/day if CPA is not
     violence (severe paraphilias with          available (Level C)
     more intrusive fondling with              If co-morbidity with anxiety,
     limited number of victims)                 depressive or obsessive compulsive
    No sexual sadism fantasies and/or          symptoms, SSRI’s might be
     behaviour (if present: go to level 5)      associated with cyproterone acetate
    Compliant patient, if not: use i.m.
     form or go to level 5
    No satisfactory results at level 3
   LEVEL 5

    Aim: control of paraphiliac sexual        Long acting GnRH agonists, i.e.
     fantasies, compulsions and                 triptorelin or leuprolide acetate 3
     behaviours with an almost                  mg/month or 11,25 mg i.m. every 3
     complete suppression of sexual             months (Level C)
     desire and activity                       Testosterone levels measurements
    High risk of sexual violence and           may be easily used to control the
     severe paraphilias                         GnRH agonist treatment
    Sexual sadism fantasies and/or             observance if necessary
     behaviour or physical violence            Cyproterone acetate may be
    No compliance or no satisfactory           associated with GnRH agonist
     results at level 4                         treatment (one week before and
                                                during the first month of GNRHa)
                                                to prevent a flare up effect and to
                                                control the relapse risk of deviant
                                                sexual behaviour associated with
                                                the flare up effect

   LEVEL 6

    Aim: control of paraphiliac sexual        Use antiandrogen treatment, i.e.
     fantasies, compulsions and                 cyproterone acetate (50-200 mg/day
     behaviours with a complete                 per os or 200-400 mg once weekly

                                             23
Case 3:16-cv-01436-MMH-PDB Document 259 Filed 09/09/21 Page 24 of 29 PageID 1570




     suppression of sexual desire and        or every 2 weeks i.m.) or,
     activity                                medroxyprogesterone acetate (300-
    Most severe paraphilias                 500 mg/week i.m. if CPA not
     (catastrophic cases)                    available) in addition to GnRH
    No satisfactory results at level 5      agonists (Level D)
                                            SSRIs may also be added (No level
                                             of evidence)

  Doc. 254-8 at 44; see also Doc. 254-9 at 5 (article published in 2016 recognizing

  those six levels of treatment were developed prior to the publication of the

  DSM-5 but finding they “remain useful because the algorithm is based on the

  severity of impairment and risk of harm”).

        Even viewing the evidence and making all reasonable inferences in favor

  of Muhammad, at most, the evidence shows a difference of opinion between

  medical professionals and Muhammad, which cannot support an Eighth

  Amendment deliberate indifference claim. See, e.g., Keohane, 952 F.3d at

  1274-75; Harris, 941 F.2d at 1505 (“Nor does a simple difference in medical

  opinion between the prison’s medical staff and the inmate as to the latter’s

  diagnosis or course of treatment support a claim of cruel and unusual

  punishment.”). Indeed, while some medical professionals and Muhammad

  apparently believe Muhammad should be treated with Depo-Provera, other

  medical professionals have not recommended such treatment. Compare Doc.

  S-258 at 88-89 (April 30, 2019 order for Depo-Provera), with id. at 74-86 (report

  authored by McCaw and Culbreath); see also Loungani Report at 9-10

                                          24
Case 3:16-cv-01436-MMH-PDB Document 259 Filed 09/09/21 Page 25 of 29 PageID 1571




  (recommending various treatment options, one of which includes anti-

  androgen therapy). Notably, Muhammad avers that Drs. Napoli, Cunningham,

  Lim, and Cannon told Muhammad that his “paraphilia needs to be treated with

  Depo-Provera” but Dr. Greenfield has denied their requests “because FD[O]C

  prohibits the use of antiandrogens to treat paraphilia.” Doc. S-258 at 16 (citing

  id. at 93-100). However, the medical records Muhammad cites do not support

  that proposition. Napoli’s treatment notes do not show that she requested

  Muhammad be treated with Depo-Provera, see id. at 93-98, and Dr. Lim’s note

  indicates that Muhammad was “demand[ing]” treatment with Depo-Provera,

  id. at 100.

         The record reveals there is no consensus that Muhammad’s condition

  requires anti-androgen therapy.17 There also is no consensus on the course of

  treatment for Muhammad’s condition. Nevertheless, this is not a case where

  no treatment is being given or the treatment is so cursory as to amount to no

  treatment at all. The records reflect that the FDOC has been evaluating and

  treating Muhammad’s condition over the course of several years, and it


  17On April 19, 2021, the Court denied Muhammad’s request for an order appointing an expert
  witness psychiatrist who specializes in paraphilic disorders (such as Dr. Fred Berlin) or
  alternatively, an order appointing counsel to assist Muhammad in obtaining an expert
  opinion from Dr. Berlin. See Order (Doc. 239); see also Order (Doc. 248) (denying motion for
  reconsideration). Even assuming Muhammad obtained an expert report opining that his
  condition required anti-androgen therapy, the Court’s ruling on Defendants’ Motion would
  not change. There would remain a difference of opinion among medical professionals about
  whether Muhammad required such treatment.

                                              25
Case 3:16-cv-01436-MMH-PDB Document 259 Filed 09/09/21 Page 26 of 29 PageID 1572




  continues to do so. See Doc. S-258 at 93-100 (psychiatric follow-up notes dated

  January 2020 through March 2021); see also id. at 70 (grievance response from

  G. Espino, M.D. dated July 11, 2018: “We have discussed this extensively. We

  have offered you group therapy, individual [t]herapy, and Psychotropic

  medication to address your treatment needs. The anti-androgens you have

  been requesting have been denied by our state Psychiatrist and state Mental

  Health Director.” (emphasis added)). In sum, Muhammad is receiving care for

  his paraphilia, and “[t]he long and short of it is that diagnosing, monitoring,

  and managing conditions—even where a complete cure may be available—will

  often meet the ‘minimally adequate medical care’ standard that the Eighth

  Amendment imposes.” Hoffer v. Sec’y, Fla. Dep’t of Corr., 973 F.3d 1263, 1273

  (11th Cir. 2020) (quoting Harris, 941 F.2d at 1504).

        Moreover, Muhammad’s contention that HSB 15.05.03 “prohibits,

  prevents and precludes medical and psychiatric providers from treating

  paraphilic disorders with medically necessary antiandrogen treatment,”

  Response at 5-6, reads language into the HSB that is not present. The HSB

  provides guidelines, but it does not preclude a treating doctor from prescribing

  an appropriate course of treatment based on an individual inmate’s needs. See

  Doc. 254-16 at 2 (Reimers averring that “the course of treatment is ultimately

  to be determined by the treating doctor, and [HSB 15.05.03] acts a[s] guidelines


                                         26
Case 3:16-cv-01436-MMH-PDB Document 259 Filed 09/09/21 Page 27 of 29 PageID 1573




  in determining that course”). Additionally, the alleged “blanket ban” is

  distinguishable from the policy challenged in Keohane to which Muhammad

  cites. See Response at 14. In Keohane, the plaintiff alleged that the challenged

  policy “amounted to a per se rejection of any treatment that an inmate hadn’t

  received prior to her incarceration, without regard to (or any exception for)

  medical necessity.” Keohane, 952 F.3d at 1266. While the Eleventh Circuit did

  not reach the merits of the issue (it instead found the issue to be moot), the

  Court stated: “Were we free to reach the merits, we would almost certainly

  agree [with the plaintiff]. . . . It seems to us that responding to an inmate’s

  acknowledged medical need with what amounts to a shoulder-shrugging

  refusal even to consider whether a particular course of treatment is

  appropriate is the very definition of ‘deliberate indifference’—anti-medicine, if

  you will.” Id. at 1266-67. Here, however, the evidence shows that the FDOC

  evaluated and monitored Muhammad’s condition, considered his requests for

  anti-androgen therapy, and provided him with various treatments. At one

  point, FDOC medical personnel ordered Depo-Provera for Muhammad, but

  that order was subsequently canceled. The reasoning for that cancelation is

  unclear. One reason given was because Depo-Provera is used for DSM-5

  diagnoses. However, this rationale appears contrary to Defendant Inch’s April

  23, 2019 amended response to Muhammad’s second set of interrogatories, in


                                         27
Case 3:16-cv-01436-MMH-PDB Document 259 Filed 09/09/21 Page 28 of 29 PageID 1574




  which Dr. Knox, on behalf of Defendant Inch, stated that “[p]araphilia is a

  psychologically and psychiatrically recognized Mental disorder defined within

  the DSM-V and ICD-10 codes.” Doc. 254-14 at 2. Another reason may have been

  that Depo-Provera is not FDA approved as a treatment for paraphilia. See Doc.

  254-15 at 3, 4. Or, other FDOC medical professionals may have determined

  that anti-androgen treatment was not medically necessary for Muhammad’s

  paraphilia. Regardless, the bottom line is that there is no consensus on the

  appropriate course of treatment for Muhammad’s paraphilia, the FDOC has at

  least considered whether Depo-Provera is appropriate for him, and the FDOC

  is monitoring and treating Muhammad’s condition. While the adequacy of

  Muhammad’s care may be the “subject of genuine, good-faith disagreement

  between healthcare professionals,” there is no evidence to suggest that

  Defendants “acted in so reckless and conscience-shocking a manner as to have

  violated the Constitution.” Hoffer, 973 F.3d at 1273.

        Considering the record, the Court finds that Defendants are entitled to

  entry of summary judgment in their favor. Accordingly, it is

        ORDERED:

        1.    Defendants’ Motion for Summary Judgment (Doc. 219) is

  GRANTED.




                                        28
Case 3:16-cv-01436-MMH-PDB Document 259 Filed 09/09/21 Page 29 of 29 PageID 1575




        2.    The Clerk shall enter judgment in favor of Defendants and

  against Plaintiff, terminate any pending motions, and close the file.

        DONE AND ORDERED at Jacksonville, Florida, this 8th day of

  September, 2021.




  JAX-3 9/8
  c:
  Akeem Muhammad, #706732
  Counsel of Record




                                        29
